Case 1:18-cr-00603-ARR Document 89 Filed 08/25/20 Page 1 of 4 PageID #: 1650




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
                                                                    :
UNITED STATES OF AMERICA,                                           :    18-cr-603 (ARR)
                                                                    :
        -against-                                                   :    NOT FOR PRINT OR
                                                                    :    ELECTRONIC
ABDI YUSUF HASSAN                                                   ::   PUBLICATION
                                                                    :
                         Defendant.                                 :    OPINION & ORDER
                                                                    :
------------------------------------------------------------------- X
ROSS, United States District Judge:

         On August 3, 2020, I granted Abdi Yusuf Hassan’s motion to appoint Dr. Nancy

Franklin as an expert witness to testify on the subject of eyewitness identification. Opinion

and Order, ECF No. 79. However, I instructed defendant to submit a new affidavit from

Dr. Franklin, removing improper testimony that was present in the initial affidavit.

Specifically, the affidavit impermissibly made statements that usurped the role of the jury.

The defendant submitted a revised affidavit from Dr. Franklin on August 12, 2020. Nancy

Franklin, [Revised] Expert Affidavit (“Rev. Franklin Aff.”), ECF No. 83. The government

argues that the revised affidavit continues to suffer from many of the same defects. See

Govt. Ltr. Re: Eyewitness Expert Aff., ECF No. 85. As I will describe below, I agree with

the government that certain portions of the affidavit continue to usurp the role of the jury

and such statements will not be admissible at trial.

    I.      Statements that Certain Factors are Relevant to This Case
         In my decision granting the motion to appoint Dr. Franklin as an expert witness, I

stated that her testimony will be limited to eyewitness identification factors which I find



                                                     1
Case 1:18-cr-00603-ARR Document 89 Filed 08/25/20 Page 2 of 4 PageID #: 1651




relevant to this case. Opinion and Order 15 n.1. A factor will be relevant only if there is a

sufficient factual predicate presented at trial. Id. Furthermore, even if I allow testimony on

a particular factor, it will be up to the jury to decide how, if at all, Dr. Franklin’s testimony

on that factor relates to the facts of this case.

          Dr. Franklin’s revised affidavit purports to make this decision for the court and for

the jury by stating, “Many of these factors appear to be present in the Hassan case.” Rev.

Franklin Aff. ¶ 7; see also id. ¶ 43 (“Several of these factors are present in the current

case…”). Dr. Franklin will not be permitted to make such statements to the jury. 1

    II.      Jurors’ Misconceptions Regarding Eyewitness Identification
          Dr. Franklin’s affidavit includes statements about the prevalence of mistaken beliefs

about eyewitness identification. Id. ¶¶ 20, 37. Specifically, in her testimony on event stress,

Dr. Franklin states:

    Despite the above well-established findings, about three-quarters of laypeople (who
    constitute prospective jurors) are not aware that stress reliably impairs memory for
    strangers’ faces and event details, with nearly 40% mistakenly believing that it actually
    improves memory, the opposite of what is known to actually occur.

Id. ¶ 20. In discussing witness confidence, she states that “jurors’ perception of witness

confidence is one of the strongest predictors of their decisions regarding the defendant's

guilt or innocence” and “confidence is perceptible to observers, who then find the witnesses

to be more reliable regardless of their actual accuracy.” Id. ¶ 37.




1
 The defendant states that “Dr. Franklin will not offer an opinion regarding which factors are
present in the case unless the Government opens the door to such testimony.” Def. Ltr. Re:
Eyewitness Expert Aff., ECF No. 87. I cannot envision circumstances under which the
government will have opened a door allowing an expert to usurp the role of the judge and jury.


                                                2
Case 1:18-cr-00603-ARR Document 89 Filed 08/25/20 Page 3 of 4 PageID #: 1652




         This proposed testimony seeks to comment on what the jurors may already

mistakenly believe. That is not Dr. Franklin’s intended role as an expert. Instead, her role

is to educate jurors by providing them information about factors that influence eyewitness

identification. Any testimony about a layperson’s typical beliefs is outside of the scope of

relevant testimony.

   III.     References to Guilt, Innocence, Perpetrators, Suspects, and Wrongful
            Convictions
         The affidavit is rife with references to guilt, innocence, perpetrators, and suspects.

See e.g. Rev. Franklin Aff. ¶¶ 22, 33, 40, 38–39. These words should not be present in this

affidavit. They are terms of legal significance outside the scope of Dr. Franklin’s

testimony. Dr. Franklin should speak about the eyewitness identification research using

more neutral terms. For example, she can refer to an identification as “accurate” or

“inaccurate” or as “correct or “incorrect.” References to a perpetrator or suspect can often

be replaced with a neutral term such as “a person.” Phrasing the psychological research on

eyewitness identification in terms of guilt, innocence, perpetrators, and suspects risks juror

confusion, bias against thee government, or usurping the role of the jury.

         Similarly, the proposed testimony about wrongful convictions, id. ¶ 45, is

inappropriate. Using the phrase “wrongful conviction” would be prejudicial to the

government, and is not required to relay the content of psychological research regarding

factors that affect eyewitness memory.

   IV.      In Court Identifications




                                               3
Case 1:18-cr-00603-ARR Document 89 Filed 08/25/20 Page 4 of 4 PageID #: 1653




         Almost all of the proposed testimony regarding in-court identifications is

inappropriate. Id. ¶¶ 46–47. This section largely reads as a legal argument, citing case law

and making a case against the use of in-court identification.

         Dr. Franklin is permitted to testify that, “Showup procedures have been repeatedly

found to increase the risk of false identifications,” and provide scientific support for this

proposition. But her statements directly advising against the use of this type of procedure

are legal or policy arguments, not expert testimony.

   V.       Conclusion
         The defendant is instructed to submit a second revised affidavit from Dr. Franklin

on or before September 1, 2020. The purpose of this affidavit is to state Dr. Franklin’s

anticipated testimony at trial, so that I may provide guidance about the permissible scope

of testimony. The affidavit should not include background information intended for the

court but not to be presented to the jury, or any other statements that Dr. Franklin does not

intend to offer at trial.


SO ORDERED.

                                                        /s/
                                                  Allyne R. Ross
                                                  United States District Judge


Dated:         August 25, 2020
               Brooklyn, New York




                                              4
